Citation Nr: 1403297	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-19 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service Commission


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to January 1991.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  

The Veteran is claiming service connection for a severe headache disability, to include as secondary to service-connected sinusitis.  However, as a rating for sinusitis contemplates sinus headaches, the question is whether the Veteran has a distinct headache disability that is related to service or service connected disability.  In August 2009 Dr. Engel noted the Veteran had no reason on CT scan for 
the headaches, and that he had headaches without CT evidence of sinusitis.  Conversely, an October 2009 opinion from a VA examiner stated that it is more likely than not that the Veteran's headaches are associated with his sinusitis.  However, this opinion did not provide a supporting rationale for the conclusion, nor address whether a distinct headache disorder exists rather than headaches as a symptom of sinusitis.  Thus, the Board finds that an additional opinion with supporting rationale is needed.

The Veteran should also be asked whether he receives treatment for his severe headaches and if so, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for severe headaches.  After securing any necessary release, the RO/AMC should request any relevant records identified.  In addition, relevant VA treatment records dated since May 2012 should be obtained.  If any requested records are not available, the Veteran should be notified of such.

2. After the above development has been completed to the extent possible, the claims file should be sent to a VA examiner for a neurological evaluation.  If a new examination is deemed necessary to respond to the questions presented below, one should be scheduled.  Following review of the claims file, the examiner should respond to the following:

a.  Does the Veteran suffer from a headache disability manifested by severe headaches that is distinct from headaches that are merely a symptom of sinusitis?  

b.  If so, is it at least as likely as not (50% probability or greater) that the Veteran's severe headache disability is related to his military service?  Please explain why or why not.   

c.  If the Veteran has a distinct headache disability that is not related to service, is it at least as likely as not (50% probability or greater) that the severe headache disability was caused by his service-connected sinusitis?  Please explain why or why not.

d.  If the Veteran has a distinct headache disability that is not related to service or caused by service connected sinusitis, is it at least as likely as not (50% probability or greater) that the severe headache disability was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected sinusitis?  Please explain why or why not.  

e.  If so, the examiner should address the degree to which the service-connected sinusitis worsened the Veteran's severe headache disability.  

3. After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


